        Case 3:20-cv-01111-VLB Document 39 Filed 09/17/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

STEPHANIE WASHINGTON                        :
                                            :       CASE NO.
                                 Plaintiff  :
         v.                                 :       3:20-cv-01111 (VLB)
                                            :
                                            :
DEVIN EATON, ET AL.                         :
                                            :       SEPTEMBER 17, 2020
                                 Defendants :


  MOTION TO DISMISSTHE NINTH COUNT AND THE FOURTEENTH COUNT OF
   PLAINTIFF’S AMENDED COMPLAINT BY DEFENDANTS JUSTIN ELICKER,
               OTONIEL REYES, CITY OF NEW HAVEN , AND
                   NEW HAVEN POLICE DEPARTMENT


      Defendants Justin Elicker, Otoniel Reyes, City of New Haven, and New

Haven Police Department, pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, move to dismiss the Ninth Count and the Fourteenth Count of

Plaintiff’s Amended Complaint, which are the only counts directed against these

defendants, for failure to state claims upon which relief can be granted.

      Plaintiff in her Amended Complaint has not pled sufficient allegations that

could impose liability on Defendant City of New Haven, pursuant to Conn. Gen.

Stat., § 7-465, as is alleged in Count Nine, and therefore has failed to state a claim

upon which relief can be granted. Defendant New Haven Police Department is not

an entity that can be sued, and therefore the claim brought against it in the

ORAL ARGUMENT REQUESTED




                                          1
        Case 3:20-cv-01111-VLB Document 39 Filed 09/17/20 Page 2 of 3




Fourteenth Count is not viable because there is a failure to state a claim against

this defendant upon which relief can be granted. The “Monell” claim, brought

pursuant to 42 U.S.C. § 1983 contained in the Fourteenth Count, and that is

directed against Defendants Justin Elicker, who is being sued in his “official

capacity,” Otoniel Reyes, who is being sued in his “official capacity,” the City of

New Haven and the New Haven Police Department, also fails state a claim against

these defendants upon which relief can be granted because the Amended

Complaint does contain allegations sufficient to support such a claim.

                                            THE DEFENDANTS,
                                            JUSTIN ELICKER, OTONIEL REYES,
                                            CITY OF NEW HAVEN, AND NEW
                                            HAVEN POLICE DEPARTMENT


                                      BY:   /s/ __Michael A. Wolak, III
                                            Michael A. Wolak, III
                                            Fed. Bar #ct12681
                                            Assistant Corporation Counsel
                                            City of New Haven
                                            Office of Corporation Counsel
                                            165 Church Street
                                            New Haven, CT 06510
                                            Tel. #: 203-946-7970
                                            Cell #: 203-376-4364
                                            Fax #: 203-946-7942
                                            Email: mwolak@newhavenct.gov
                                            Their Attorney




                                        2
        Case 3:20-cv-01111-VLB Document 39 Filed 09/17/20 Page 3 of 3




                                    CERTIFICATION

       I hereby certify that on September 17, 2020, the Motion to Dismiss the Ninth
and Fourteenth Counts of Plaintiff’s Amended Complaint by Defendants Justin
Elicker, Otoniel Reyes, City of New Haven and New Haven Police Department was
filed electronically and served by mail, if necessary, on anyone unable to accept
electronic filing. Notice of this filing will be sent by e-mail to all parties by
operation of the court’s electronic filing system or by mail to any one unable to
accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF System.


                                            /s/ __Michael A. Wolak, III
                                                  Michael A. Wolak, III




                                        3
